Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
                                          
                                                     Response to Amendment
Based on applicant’s amendment, filed on 11/29/2021, see page 2 through 8 of the remarks, also telephone interview on January 10, 2021, with respect to cancellation of claims 2, 9, 16, 21-23, and amended claims 1, 3, 6, 8, 10, 13, 15, 17 and 20, have been fully considered and are persuasive, upon further consideration the rejections of 35 U.S.C. 102(a)(1) and 35 U.S.C. 103(a) for claims 1, 3-8, 10-15 and 17-20, are hereby withdrawn.    
             The claims 1, 3-8, 10-15 and 17-20 now renumbered as 1-17 are allowed. 


                                              EXAMINER’S AMENDMENT 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Applicants Attorney (Katherine A. Franco, Reg No. 68,383), on January 10, 2022, without traverse.

           The amended claims 1, 3, 6, 8, 10, 13, 15, 17 and 20 as follows: 
          Cancel claims 2, 9, 16, 21-23.
           Claim 1. (Currently Amended) A method of initializing an augmented reality system, comprising:
           obtaining, by a mobile device, environmental data for a real environment captured by one or more sensors of a vehicle, wherein the environmental data is obtained while the mobile device is conveyed by the vehicle, and wherein the environmental data  is obtained in accordance with a determination that the mobile device moves inconsistently with the vehicle;
           generating a reference geometrical model of at least part of the real environment based on the environmental data, wherein the reference geometrical model is generated using a motion of the vehicle that is more constrained than a motion of the mobile device;
           determining a pose of the mobile device based on the reference geometrical model[[,]]; and
           tracking the mobile device based on a vision-based tracking procedure utilizing the determined pose and the reference geometrical model, wherein the vision-based tracking system tracks the mobile device based on additional environmental data received by one or more sensors of the mobile device.
           Claim 2. (Cancelled) 
environmental data from a plurality of sensors and vehicle status information associated with the environmental data.
           Claim 6. (Currently Amended) The method of claim 1, wherein the reference geometrical model is generated based on the environmental data from a plurality of sensors and predetermined spatial relationships between the plurality of sensors.
           Claim 8. (Currently Amended) A non-transitory computer readable medium comprising computer readable code executable by one or more processors to:
           obtain, by a mobile device, environmental data for a real environment captured by one or more sensors of a vehicle, wherein the environmental data is obtained while the mobile device is conveyed by the vehicle, and wherein the environmental data  is obtained in accordance with a determination that the mobile device moves inconsistently with the vehicle[[,]];
           generate a reference geometrical model of at least part of the real environment based on the environmental data, wherein the reference geometrical model is generated using a motion of the vehicle that is more constrained than a motion of the mobile device;
           determine a pose of the mobile device based on the reference geometrical model[[,]]; and
           track the mobile device based on a vision-based tracking procedure utilizing the determined pose and the reference geometrical model, wherein the vision-based tracking system tracks the mobile device based on additional environmental data received by one or more sensors of the mobile device.
           Claim 9. (Cancelled) 
           Claim 10. (Currently Amended) The non-transitory computer readable medium of claim 8, wherein the reference geometrical model is generated based on the environmental data environmental data.
           Claim 13. (Currently Amended) The non-transitory computer readable medium of claim 8, wherein the reference geometrical model is generated based on the environmental data from a plurality of sensors and predetermined spatial relationships between the plurality of sensors.
           Claim 15. (Currently Amended) A system for vision-based tracking, comprising:
           one or more processors; and
           	one or more non-transitory computer readable media comprising computer readable code executable by the one or more processors to:
           obtain, by a mobile device, environmental data for a real environment captured by one or more sensors of a vehicle, wherein the environmental data is obtained while the mobile device is conveyed by the vehicle, and wherein the environmental data  is obtained in accordance with a determination that the mobile device moves inconsistently with the vehicle,
           generate a reference geometrical model of at least part of the real environment based on the environmental data, wherein the reference geometrical model is generated using a motion of the vehicle that is more constrained than a motion of the mobile device,
           determine a pose of the mobile device based on the reference geometrical model, and
           track the mobile device based on a vision-based tracking procedure utilizing the determined pose and the reference geometrical model, wherein the vision-based tracking system tracks the mobile device based on additional environmental data received by one or more sensors of the mobile device.
           Claim 16. (Cancelled) 
           Claim 17. (Currently Amended) The system of claim 15, wherein the reference geometrical model is generated based on the environmental data from a plurality of sensors and vehicle status information associated with the environmental data.
           Claim 20. (Currently Amended) The system of claim 15, wherein the reference geometrical model is generated based on the environmental data from a plurality of sensors and predetermined spatial relationships between the plurality of sensors.
           Claims 21-23. (Cancelled)
                                               REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to a method of tracking a mobile device comprising at least one camera in a real environment, and to a method of generating a geometrical model of at least part of a real environment using image information from at least one camera of a mobile device comprising receiving image information associated with at least one image captured by the at least one camera.
           Based on applicant’s amendment, with respect to claim 1, representative of claims 8 and 15, the closest prior art of record (Meier and Schrader), Meier reference is directed to a method for determining the pose of a camera relative to a real environment and to a method for recognizing an object of a real environment in an image taken by a camera, and Schrader reference is directed to a mobile device safe driving, a mobile device can display a device lock screen on an integrated display device, and transition from the device lock screen to display a driving mode lock screen, but neither Meier nor Schrader teach or suggest, among other things, “determination that the mobile device “moves inconsistently with the vehicle”; generating a “reference geometrical model” of at least part of the real environment based on the environmental data, wherein the reference geometrical model is generated using a motion of the vehicle that is more constrained than a motion of the mobile device; determining a pose of the mobile device based on the reference geometrical model; and tracking the mobile device based 
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Meier and Schrader) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SEYED H AZARIAN/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        January 12, 2022